                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 1 of 21 Page ID #:1




                                                                                          1   Daniel M. Cislo, Esq., No. 125,378
                                                                                                 dan@cislo.com
                                                                                          2   Mark D. Nielsen, Esq., No. 210,023
                                                                                                 mnielsen@cislo.com
                                                                                          3   CISLO & THOMAS LLP
                                                                                              12100 Wilshire Boulevard, Suite 1700
                                                                                          4   Los Angeles, California 90025
                                                                                          5   Telephone: (310) 451-0647
                                                                                              Fax: (310) 394-4477
                                                                                          6   Of Counsel:
                                                                                          7   Mark S. Kaufman, Esq., NY Bar No. 2329621
                                                                                              (pro hac vice application to be filed)
                                                                                          8      kaufman@kaufmankahn.com
                                                                                              KAUFMAN & KAHN, LLP
                                                                                          9   10 Grand Central
                                                                                              155 East 44th Street, 19th Floor
                                                             Facsimile: (310) 394-4477




                                                                                         10   New York, New York 10017
                                                                                              Telephone: (212) 293-5556
                                                                                         11
                                                                                              Attorneys for Plaintiff,
                                                                                              CW BRANDS, LLC
CISLO & THOMAS LLP

                                          Los Angeles, CALIFORNIA 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                         13
            Attorneys at Law




                                                                                                                   UNITED STATES DISTRICT COURT
                                                    SUITE 1700




                                                                                         14
                                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16   CW BRANDS, LLC, a Delaware            )   CASE NO. 2:21-cv-02811
                                                                                              limited liability company,            )
                                                                                         17                                         )
                                                                                                           Plaintiff,               )   COMPLAINT FOR:
                                                                                         18                                         )
                                                                                                                                    )   (1) Federal Trademark Infringement
                                                                                         19         vs.                             )   (2) Federal Common Law Trademark
                                                                                                                                    )       Infringement
                                                                                         20                                         )   (3) Federal False Designation of
                                                                                         21   COLDWATER APPAREL LLC, a              )       Origin
                                                                                              California limited liability company, )   (4) Federal Unfair Competition
                                                                                         22   and CARL EUGENE DONELSON, an )            (5) California Common Law
                                                                                              individual, and DOES 1-9, inclusive, )        Trademark Infringement
                                                                                         23                                         )   (6) California Unfair Competition
                                                                                                           Defendants.              )   (7) Federal False Advertising
                                                                                         24                                         )
                                                                                                                                    )
                                                                                         25                                         )   [DEMAND FOR JURY TRIAL]
                                                                                                                                    )
                                                                                         26
                                                                                         27
                                                                                         28
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 2 of 21 Page ID #:2




                                                                                          1                                      COMPLAINT
                                                                                          2         CW Brands, LLC (“Plaintiff”), by and through its attorneys, Cislo & Thomas
                                                                                          3   LLP, as and for its Complaint, states the following:
                                                                                          4
                                                                                          5                                NATURE OF THE ACTION
                                                                                          6         1.     This action is brought pursuant to the Federal Trademark Act, 15 U.S.C.
                                                                                          7   § 1051, et seq., to stop and prevent Defendants from continuing illegally to use
                                                                                          8   COLDWATER APPAREL in connection with shirts and other clothing products on
                                                                                          9   the grounds that such use infringes on Plaintiff’s federally registered and common
                                                             Facsimile: (310) 394-4477




                                                                                         10   law COLDWATER CREEK trademarks, service marks and trade name, and
                                                                                         11   constitutes unfair competition, false designation of origin, and false advertising, and
                                                                                              to recover damages against Defendants.
CISLO & THOMAS LLP

                                          Los Angeles, CALIFORNIA 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                         13                                     THE PARTIES
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14         2.     CW Brands is a limited liability company organized and existing under
                                                                                         15   the laws of Delaware, with a principal place of business located at c/o Newtimes
                        Telephone: (310) 451-0647




                                                                                         16   Group LLC, 150 SE 2nd Avenue, Suite 1404, Miami, Florida 33131.
                                                                                         17         3.     Upon information and belief, Coldwater Apparel LLC (“the LLC”) is a
                                                                                         18   limited liability company organized and existing under the laws of California, with a
                                                                                         19   principal place of business located at 4735 Sepulveda Blvd., Apt. 336, Sherman Oaks,
                                                                                         20   CA 91403.
                                                                                         21         4.     Upon information and belief, at all times mentioned herein, Defendants
                                                                                         22   Carl Eugene Donelson (“Donelson” and together with the LLC, “Defendants”) was
                                                                                         23   and is a natural person and citizen of the State of California believed to be residing
                                                                                         24   in this judicial district at 4735 Sepulveda Blvd., Apt. 336, Sherman Oaks, CA 91403.
                                                                                         25
                                                                                         26                             JURISDICTION AND VENUE
                                                                                         27         5.     This Court has federal question jurisdiction over this matter pursuant to
                                                                                         28   15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338, diversity jurisdiction pursuant to
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 3 of 21 Page ID #:3




                                                                                          1   28 U.S.C. § 1332 and supplemental jurisdiction over all state law claims pursuant to
                                                                                          2   28 U.S.C. § 1367.
                                                                                          3          6.     The Court has personal jurisdiction over the LLC inasmuch as the LLC
                                                                                          4   is a California limited liability company, as indicated on the California Secretary of
                                                                                          5   State website, having a place of business in this judicial district.
                                                                                          6          7.     The Court also has personal jurisdiction over Donelson as he is believed
                                                                                          7   to be a resident of this judicial district.
                                                                                          8          8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §
                                                                                          9   1391(b)(1) inasmuch as all Defendants “reside” in this judicial district. Venue is also
                                                             Facsimile: (310) 394-4477




                                                                                         10   proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or
                                                                                         11   omissions giving rise to Plaintiff’ claims occurred in this judicial district.
                                                                                              Specifically, in connection with their selling unauthorized products bearing the
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13   trademark COLDWATER APPAREL or COLDWATER for clothing, each of which
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14   is confusingly similar to Plaintiff’s, Defendants have and continue to improperly use
                                                                                         15   a mark confusingly similar to Plaintiff’ registered COLDWATER CREEK
                        Telephone: (310) 451-0647




                                                                                         16   trademarks for clothing and other goods and services, as well as engaged in trademark
                                                                                         17   infringement, unfair competition, and related legal violations under federal law, as
                                                                                         18   well as California common and statutory law..
                                                                                         19
                                                                                         20                                FACTUAL BACKGROUND
                                                                                         21
                                                                                         22   The COLDWATER CREEK Marks
                                                                                         23          9.     Since at least as early as September 1992, Plaintiff through its
                                                                                         24   predecessor in interest has continuously used the trademark COLDWATER CREEK
                                                                                         25   in connection with a variety of products and services (the “COLDWATER CREEK
                                                                                         26   Marks”) including, by way of example only, “clothing, namely, shirts, jackets,
                                                                                         27   blouses, and sweatshirts”, in Class 25 (Registration No. 1,876,534); “Clothing,
                                                                                         28   namely, shirts, jackets, blouses, pants, sweatshirts, sweat pants, dresses, sleep wear

                                                                                                                                            2
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 4 of 21 Page ID #:4




                                                                                          1   and shoes” in Class 25 (Registration No. 2,740,447); and WEEKEND BY
                                                                                          2   COLDWATER CREEK for “Belts; Blazers; Blouses; Bottoms; Coats; Dresses; Hats;
                                                                                          3   Headbands; Jackets; Nightwear; Overcoats; Parkas; Scarves; Shirts; Shorts; Skirts;
                                                                                          4   Sweat shirts; Sweat suits; Sweatbands; Sweaters; Sweatpants; T-shirts; Tops; Vests;
                                                                                          5   Wraps” in Class 25 (Registration No. 4,284,012).
                                                                                          6         10.   Plaintiff’s clothing products have enjoyed a high level of success in the
                                                                                          7   United States and earned a loyal following among U.S. consumers.
                                                                                          8         11.   Plaintiff has extensively advertised and promoted the goods and services
                                                                                          9   offered under the COLDWATER CREEK Marks to consumers across the United
                                                             Facsimile: (310) 394-4477




                                                                                         10   States through a variety of different means, including through its website
                                                                                         11   www.coldwatercreek.com, and through online distributors like www.amazon.com.
                                                                                                    12.   The COLDWATER CREEK Marks is inherently distinctive, serving to
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13   identify and indicate the source of Plaintiff’s goods and services to the relevant
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14   consuming public, and to distinguish Plaintiff’s goods and services from others.
                                                                                         15         13.   Additionally, as a result of Plaintiff’s extensive use and promotion of its
                        Telephone: (310) 451-0647




                                                                                         16   COLDWATER CREEK Marks, such marks have become distinctive and widely
                                                                                         17   recognized by consumers. As a consequence of Plaintiff’s marketing and sales
                                                                                         18   success, the COLDWATER CREEK Marks has become strongly identified by the
                                                                                         19   relevant consuming public with Plaintiff and its goods and services.
                                                                                         20         14.   In addition to its extensive common law trademark rights in California
                                                                                         21   and elsewhere, Plaintiff is the owner of the following U.S. registrations for marks
                                                                                         22   consisting of or including the words COLDWATER CREEK, which registrations are
                                                                                         23   valid, subsisting, and incontestable pursuant to 15 U.S.C. § 1065:            USPTO
                                                                                         24   Registration Nos. 1,531,418; 1,861,320; 1,876,534; 2,217,173; 2,544,861;
                                                                                         25   2,555,721; 2,602,690; 2,634,836; 2,714,390; 2,740,447; 2,769,235; 3,266,290;
                                                                                         26   3,306,042; 3,672,504; 3,731,760; 3,893,477; 3,894,084; 3,894,086; 3,894,088;
                                                                                         27   3,894,089; 3,894,090; 3,976,916; 3,976,916; 4,057,615; 4,284,012; and 4,299,279.
                                                                                         28

                                                                                                                                        3
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 5 of 21 Page ID #:5




                                                                                          1                        DEFENDANTS’ INFRINGING CONDUCT
                                                                                          2         15.    Upon information and belief, on March 14, 2019, the LLC was formed
                                                                                          3   in the California Department of State, with Donelson named as the LLC’s chief
                                                                                          4   executive officer.
                                                                                          5         16.    On July 19, 2020, Donelson filed U.S. Serial No. 90/060,729 (the
                                                                                          6   “Application”) for the mark COLDWATER APPAREL.
                                                                                          7         17.    The Application was filed pursuant to 15 U.S.C. § 1051(a) based on
                                                                                          8   Donelson’s alleged actual use of the mark in commerce, allegedly as early as March
                                                                                          9   1, 2019, in connection with “shirts; short-sleeved shorts” in Class 25.
                                                             Facsimile: (310) 394-4477




                                                                                         10         18.    The Application was also filed pursuant to 15 U.S.C. § 1051(b) based
                                                                                         11   on Donelson’s alleged bona fide intent to use of the mark in commerce for “Hats;
                                                                                              Pants; Socks; Underwear; Shirts and short-sleeved shirts; Belts; Hoodies; Jackets;
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13   Jogging pants; [and] Sweat pants” in Class 25.
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14         19.    There is no issue as to Plaintiff’s priority. Plaintiff’s first use in
                                                                                         15   commerce and registration of its COLDWATER CREEK Marks long precedes the
                        Telephone: (310) 451-0647




                                                                                         16   Application’s filing date and Donelson’s first use, if any, of the COLDWATER
                                                                                         17   APPAREL mark.
                                                                                         18         20.    The goods and services covered by the Application are identical to some
                                                                                         19   of the goods for which Plaintiff has used and registered its COLDWATER CREEK
                                                                                         20   Marks.
                                                                                         21         21.    As recently as March 2021, Defendants have been selling t-shirts, and
                                                                                         22   upon information and belief, sweatshirts and kids’ apparel, bearing the label
                                                                                         23   COLDWATER.
                                                                                         24         22.    In addition to bearing a label with the trademark COLDWATER,
                                                                                         25   defendants’ t-shirts, sweatshirts and kids’ apparel display the designs and trademarks
                                                                                         26   of third parties, including L.A. Guns, Red Hot Chili Peppers, Motley Crue, NBA L.A.
                                                                                         27   Lakers, Kobe Bryant, Craig Hodges, and Nipsey.
                                                                                         28

                                                                                                                                        4
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 6 of 21 Page ID #:6




                                                                                          1          23.       Upon information and belief, Defendants are displaying the designs and
                                                                                          2   trademarks on their clothing products without the permission or approval of such
                                                                                          3   third parties.
                                                                                          4          24.       Defendants’ COLDWATER APPAREL mark so resembles Plaintiff’s
                                                                                          5   COLDWATER CREEK Marks as to be likely, when used in connection with the
                                                                                          6   goods identified in the Application, to cause confusion, or to cause mistake, or to
                                                                                          7   deceive.
                                                                                          8          25.       The marks both include the term “COLDWATER”, with Defendants’
                                                                                          9   mark adding the noun “Apparel”, which merely describes the type of goods used in
                                                             Facsimile: (310) 394-4477




                                                                                         10   connection with both Plaintiff’s and Defendants’ respective marks.
                                                                                         11          26.       Further, Defendants are actually using COLDWATER on their products,
                                                                                              without the modifier “Apparel” as set forth in their trademark Application.
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13          27.       The failure of Defendants to use their mark as filed in their trademark
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14   Application further increases the likelihood of confusion among relevant consumers.
                                                                                         15          28.       Upon information and belief, Defendants’ goods and services travel in
                        Telephone: (310) 451-0647




                                                                                         16   the same or similar channels of trade as Plaintiff’s goods and services and will be
                                                                                         17   used by the same or similar types of consumers who purchase and use Plaintiff’s
                                                                                         18   goods and services – that is, those who are purchasing clothing.
                                                                                         19          29.       Defendants’ goods and services are sold on its website at
                                                                                         20   www.coldwaterapparel.com, and promoted on a Facebook account is under the name
                                                                                         21   “Coldwater Apparel”; an Instagram account @coldwaterapparel; and a Twitter
                                                                                         22   account @coldwater_la.
                                                                                         23          30.       For at least the foregoing reasons, the marks are highly similar in sight,
                                                                                         24   sound, connotation, and usage in the marketplace.
                                                                                         25          31.       Plaintiff has not given Defendants permission or approval to use or
                                                                                         26   register the COLDWATER APPAREL mark, or any other substantially similar
                                                                                         27   mark(s)
                                                                                         28

                                                                                                                                            5
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 7 of 21 Page ID #:7




                                                                                          1         32.    Upon information and belief, Defendants also do not have licenses or
                                                                                          2   any other authorizations by the third-party owners of trademarks to display such
                                                                                          3   trademarks on Defendants’ goods.
                                                                                          4         33.    To the extent the third parties whose trademarks and designs appear on
                                                                                          5   Defendants’ apparel have not provided permission or approval to use such trademarks
                                                                                          6   or designs, Defendants are serial infringers of trademarks (and copyrights) and
                                                                                          7   should be held liable for such systematic, purposeful and willful misconduct.
                                                                                          8         34.    On February 24, 2021, Plaintiff filed in the Trademark Trial and Appeal
                                                                                          9   Board a Notice of Opposition seeking to prevent the USPTO registration of
                                                             Facsimile: (310) 394-4477




                                                                                         10   Donelson’s application for COLDWATER APPAREL.
                                                                                         11
                                                                                                                                     COUNT I
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13                     FEDERAL TRADEMARK INFRINGEMENT
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14          UNDER SECTION 32 OF THE LANHAM ACT, 15 USCA § 1114
                                                                                         15         35.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1
                        Telephone: (310) 451-0647




                                                                                         16   through 34 as if set forth fully herein.
                                                                                         17         36.    Defendants have marketed and promoted and continue to market and
                                                                                         18   promote clothing through the unauthorized use of marks confusingly similar to the
                                                                                         19   federally registered COLDWATER CREEK Marks, and such use has caused and is
                                                                                         20   likely to continue to cause confusion or mistake among prospective or actual
                                                                                         21   customers.
                                                                                         22         37.    Defendants have used and are using in commerce COLDWATER and
                                                                                         23   COLDWATER APPAREL marks which are confusingly similar to the registered
                                                                                         24   COLDWATER CREEK Marks in connection with the sale, offering for sale,
                                                                                         25   distribution, or advertising of t-shirts, sweatshirts, and kids’ apparel, and such use is
                                                                                         26   likely to cause confusion, or to cause mistake, or to deceive.
                                                                                         27         38.    Defendants’ acts have been committed with knowledge that such
                                                                                         28   confusing similarity is intended to be used to cause confusion, or to cause mistake,

                                                                                                                                         6
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 8 of 21 Page ID #:8




                                                                                          1   or to deceive.
                                                                                          2           39.   Additionally, Plaintiff has incurred damages, and Defendants have
                                                                                          3   profited from, their unauthorized use of the COLDWATER CREEK Marks.
                                                                                          4           40.   Defendants’ acts constitute infringement of Plaintiff’s registered
                                                                                          5   trademarks, in violation of Section 32 of Lanham Act, as amended, 15 U.S.C.A.
                                                                                          6   Section 1114.
                                                                                          7           41.   Because Defendants’ acts have been committed willfully, intentionally,
                                                                                          8   and with the intent to profit from Plaintiff’s goodwill in its trademarks, this is an
                                                                                          9   exceptional case and Plaintiff is entitled to recover its attorneys’ fees, costs, and
                                                             Facsimile: (310) 394-4477




                                                                                         10   expenses associated with this action.
                                                                                         11           42.   Furthermore, in light of Defendants’ willful and intentionally infringing
                                                                                              activities, Plaintiff is entitled to recover Defendants’ profits and Plaintiff’s damages,
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13   trebled, pursuant to 15 U.S.C. §§ 1117(a) and 1117(b).
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14           43.   By reason of Defendants’ acts, Plaintiff has suffered and will continue
                                                                                         15   to suffer irreparable damage. Unless this Court restrains Defendants from continuing
                        Telephone: (310) 451-0647




                                                                                         16   these wrongful acts, the damage to Plaintiff will increase. Thus, Plaintiff are entitled
                                                                                         17   to preliminary and permanent injunctive relief.
                                                                                         18           44.   Plaintiff has no adequate remedy at law to stop Defendants’ unlawful
                                                                                         19   acts.
                                                                                         20           45.   No previous injunctive relief has been awarded with respect to this
                                                                                         21   matter in this case or any other case.
                                                                                         22
                                                                                         23                                        COUNT II
                                                                                         24           FEDERAL COMMON LAW TRADEMARK INFRINGEMENT
                                                                                         25      UNDER SECTION 43(A) OF THE LANHAM ACT, 15 USCA § 1125(A)
                                                                                         26           46.   Plaintiff repeats and incorporates the facts and allegations of paragraphs
                                                                                         27   1 through 45 above, inclusive, as though fully set forth herein.
                                                                                         28

                                                                                                                                         7
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 9 of 21 Page ID #:9




                                                                                          1           47.   This claim is against Defendants for infringement of Plaintiff’s
                                                                                          2   trademark rights subsisting under common law in the COLDWATER CREEK
                                                                                          3   Marks.
                                                                                          4           48.   In addition to its federal registration rights, Plaintiff owns exclusive
                                                                                          5   rights in and to its COLDWATER CREEK Marks.
                                                                                          6           49.   Plaintiff through its predecessor has been using the COLDWATER
                                                                                          7   CREEK Marks in association with various goods, including numerous types of
                                                                                          8   clothing and apparel, without interruption, since at least as early as September of
                                                                                          9   1992.
                                                             Facsimile: (310) 394-4477




                                                                                         10           50.   Plaintiff’s COLDWATER CREEK Marks are highly distinctive and
                                                                                         11   distinguish Plaintiff’s apparel and other products from those of its competitors.
                                                                                                      51.   Plaintiff’s COLDWATER CREEK Marks are strong in light of the
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                         13   substantial marketing, promotion, and sales of its apparel products by Plaintiff for
            Attorneys at Law
                                                    SUITE 1700




                                                                                         14   many years, its critical acclaim, and its widespread public recognition.
                                                                                         15           52.   Defendants have used, and are using, in interstate commerce the name
                        Telephone: (310) 451-0647




                                                                                         16   “COLDWATER” as a trademark in connection with apparel products in such a way
                                                                                         17   that is likely to cause confusion, to cause mistake, or to deceive, as to the affiliation,
                                                                                         18   connection, or association between Defendants and Plaintiff and the COLDWATER
                                                                                         19   CREEK Marks. Defendants have undertaken such acts willfully, intentionally, and
                                                                                         20   without permission or authorization from Plaintiff.
                                                                                         21           53.   Defendants have therefore infringed, and are infringing, Plaintiff’s
                                                                                         22   COLDWATER CREEK Marks in violation of the Lanham Act, 15 U.S.C. § 1125(a).
                                                                                         23           54.   Upon information and belief, at all times relevant to this action,
                                                                                         24   including the time Defendants first adopted its COLDWATER or COLDWATER
                                                                                         25   APPAREL marks, and after Defendants knew of Plaintiff’s prior adoption,
                                                                                         26   ownership, and commercial use of the COLDWATER CREEK Marks in connection
                                                                                         27   with apparel, Defendants nevertheless commenced their commercial use of said
                                                                                         28   marks in connection with apparel, such that Defendants’ adoption of their marks was

                                                                                                                                          8
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 10 of 21 Page ID #:10




                                                                                           1   a blatant attempt to trade on Plaintiff’s goodwill and good reputation. Defendants’
                                                                                           2   infringement of Plaintiff’s COLDWATER CREEK Marks is therefore willful and
                                                                                           3   deliberate.
                                                                                           4         55.     Because Defendants’ acts have been committed willfully, intentionally,
                                                                                           5   and with the intent to benefit from Plaintiff’s goodwill in its COLDWATER CREEK
                                                                                           6   Marks, this is an exceptional case, and Plaintiff is entitled to recover its attorneys’
                                                                                           7   fees, costs, and expenses associated with this action.
                                                                                           8         56.     Because of Defendants’ acts of willful trademark infringement, Plaintiff
                                                                                           9   is entitled to recover its damages and Defendants’ ill-gotten gains as available under
                                                             Facsimile: (310) 394-4477




                                                                                          10   the Lanham Act.
                                                                                          11         57.     By reason of Defendants’ acts of trademark infringement, Plaintiff has
                                                                                               suffered and will continue to suffer irreparable injury unless and until this Court
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   enters an order enjoining Defendants from any further acts of trademark
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   infringement.
                                                                                          15         58.     By reason of Defendants’ acts of trademark infringement, Plaintiff has
                        Telephone: (310) 451-0647




                                                                                          16   suffered and will continue to suffer irreparable injury unless and until this Court
                                                                                          17   enters an order enjoining Defendants from any further acts of trademark
                                                                                          18   infringement.
                                                                                          19         59.     Defendants’ continuing acts of trademark infringement, unless enjoined,
                                                                                          20   will cause irreparable damage to Plaintiff in that it will have no adequate remedy at
                                                                                          21   law to compel Defendants to cease such acts. Plaintiff will be compelled to prosecute
                                                                                          22   a multiplicity of actions, one action each time Defendants commit such acts.
                                                                                          23         60.     Plaintiff is therefore entitled to a preliminary injunction and a permanent
                                                                                          24   injunction against further infringing conduct by Defendants and those in concert with
                                                                                          25   Defendants and those directing the infringing conduct, including the owners, officers,
                                                                                          26   and directors of Defendants.
                                                                                          27
                                                                                          28

                                                                                                                                           9
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 11 of 21 Page ID #:11




                                                                                           1                                         COUNT III
                                                                                           2                   FEDERAL FALSE DESIGNATION OF ORIGIN
                                                                                           3      UNDER SECTION 43(A) OF THE LANHAM ACT, 15 USCA § 1125(a)
                                                                                           4         61.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1
                                                                                           5   through 60 as if set forth fully herein.
                                                                                           6         62.    Plaintiff uses its COLDWATER CREEK Marks throughout the United
                                                                                           7   States in connection with, among other goods and services, various types of apparel,
                                                                                           8   and has done so since approximately September of 1992, without interruption.
                                                                                           9         63.    Plaintiff’s COLDWATER CREEK Marks are distinctive and
                                                             Facsimile: (310) 394-4477




                                                                                          10   distinguish Plaintiff’s apparel products from those of its competitors.
                                                                                          11         64.    Plaintiff’s COLDWATER CREEK Marks are strong in light of the
                                                                                               substantial marketing, promotion, and sales of its apparel products by Plaintiff for
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   many years, its critical acclaim, and its widespread public recognition.
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14         65.    Defendants’ acts referenced herein constitute a false designation of
                                                                                          15   origin and are likely to cause confusion, mistake or deception among purchasers and
                        Telephone: (310) 451-0647




                                                                                          16   potential purchasers of goods bearing the COLDWATER CREEK Marks as to the
                                                                                          17   source or origin of the goods sold by Defendants, because purchasers are likely to
                                                                                          18   believe that Plaintiff’s goods and services originate from, or are in some way properly
                                                                                          19   connected with, approved by, sponsored by, or endorsed by Plaintiff.
                                                                                          20         66.    Defendants’ acts of marketing and promoting their apparel, through and
                                                                                          21   with the COLDWATER CREEK Marks and/or confusingly similar marks, constitute
                                                                                          22   a false designation of origin, a false and misleading description of fact, and a false
                                                                                          23   and misleading representation of fact, that has caused and is likely to continue to
                                                                                          24   cause confusion, or to cause mistake, or deception, as to the affiliation of Defendants’
                                                                                          25   clothing with Plaintiff, and to cause confusion, or to cause mistake, or deception, to
                                                                                          26   the effect that Plaintiff sponsors or approves of the clothing products that Defendants
                                                                                          27   are displaying and selling.
                                                                                          28

                                                                                                                                          10
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 12 of 21 Page ID #:12




                                                                                           1         67.     The substantial goodwill associated with Plaintiff’s business under the
                                                                                           2   COLDWATER CREEK Marks is of enormous value, and Plaintiff will suffer
                                                                                           3   irreparable harm should Defendants’ false designation of origin be allowed to
                                                                                           4   continue to the detriment of Plaintiff’s reputation and goodwill.
                                                                                           5         68.     Such confusion, mistake or deception has resulted from and continues
                                                                                           6   to arise out of Defendants’ acts constituting false designation of origin in violation
                                                                                           7   of Section 43(a) of the Trademark Act of 1946, as amended, 15 U.S.C.A. Section
                                                                                           8   1125(a) and is causing irreparable harm.
                                                                                           9         69.     Upon information and belief, at all times relevant to this action,
                                                             Facsimile: (310) 394-4477




                                                                                          10   including the time Defendants first adopted its COLDWATER or COLDWATER
                                                                                          11   APPAREL marks, and after Defendants knew of Plaintiff’s prior adoption,
                                                                                               ownership, and commercial use of the COLDWATER CREEK Marks in connection
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   with apparel, Defendants nevertheless commenced their commercial use of said
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   marks in connection with apparel, such that Defendants’ adoption of their marks was
                                                                                          15   a blatant attempt to trade on Plaintiff’s goodwill and good reputation. Defendants’
                        Telephone: (310) 451-0647




                                                                                          16   infringement of Plaintiff’s COLDWATER CREEK Marks is therefore willful and
                                                                                          17   deliberate.
                                                                                          18         70.     Because Defendants’ acts have been committed willfully, intentionally,
                                                                                          19   and with the intent to profit from Plaintiff’s goodwill in its trademarks, this is an
                                                                                          20   exceptional case and Plaintiff is entitled to recover its attorneys’ fees, costs, and
                                                                                          21   expenses associated with this action.
                                                                                          22         71.     Furthermore, in light of Defendants’ willful and intentionally falsely
                                                                                          23   designating activities, Plaintiff is entitled to recover Defendants’ profits and
                                                                                          24   Plaintiff’s damages, trebled, pursuant to 15 U.S.C. §§ 1117(a) and 1117(b).
                                                                                          25         72.     Defendants’ falsely designating the origin of the goods they are selling
                                                                                          26   will continue unless enjoined.
                                                                                          27
                                                                                          28

                                                                                                                                          11
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 13 of 21 Page ID #:13




                                                                                           1                                          COUNT IV
                                                                                           2                            FEDERAL UNFAIR COMPETITION
                                                                                           3      UNDER SECTION 43(A) OF THE LANHAM ACT, 15 USCA § 1125(a)
                                                                                           4         73.       Plaintiff repeats and incorporates the facts and allegations of paragraphs
                                                                                           5   1 through 72 above, inclusive, as though fully set forth herein.
                                                                                           6         74.       Plaintiff’s COLDWATER CREEK Marks are wholly associated with
                                                                                           7   Plaintiff due to its long, continuous, and extensive use of each, and as such, Plaintiff
                                                                                           8   is deserving of having its marks adequately protected with respect to the conduct of
                                                                                           9   its business.
                                                             Facsimile: (310) 394-4477




                                                                                          10         75.       Defendants’ use of the same or substantially similar infringing marks in
                                                                                          11   connection with their apparel products comprises unfair competition in that
                                                                                               customers and/or would-be customers are likely to be confused concerning the origin
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   of goods having nearly identical marks associated with them in the marketplace, as
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   well as the existence of an affiliation, connection, or association between Plaintiff
                                                                                          15   and Defendants.
                        Telephone: (310) 451-0647




                                                                                          16         76.       Defendants’ aforesaid acts, and each of them, constitute unfair
                                                                                          17   competition in violation of 15 U.S.C. 1125(a). Defendants have undertaken such acts
                                                                                          18   willfully, intentionally, and without permission or authorization from Plaintiff.
                                                                                          19         77.       As a direct and proximate result of the aforesaid acts of unfair
                                                                                          20   competition, Defendants have wrongfully taken Plaintiff’s profits and the benefit of
                                                                                          21   its creativity and investment of time, energy and money. Defendants should therefore
                                                                                          22   disgorge all profits from the sale of their counterfeit, infringing, inferior products,
                                                                                          23   and further should be ordered to perform full restitution to Plaintiff as a consequence
                                                                                          24   of their unfairly competitive activities. Defendants are also liable for any incidental,
                                                                                          25   consequential, or other monetary damages proximately caused by their unfairly
                                                                                          26   competitive activities.
                                                                                          27         78.       By reason of Defendants’ acts of unfair competition, Plaintiff has
                                                                                          28   suffered and will continue to suffer irreparable injury unless and until this Court

                                                                                                                                            12
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 14 of 21 Page ID #:14




                                                                                           1   enters an order enjoining Defendants from any further acts of unfair competition.
                                                                                           2         79.    Defendants’ continuing acts of unfair competition, unless enjoined, will
                                                                                           3   cause irreparable damage to Plaintiff in that it will have no adequate remedy at law
                                                                                           4   to compel Defendants to cease such acts. Plaintiff will be compelled to prosecute a
                                                                                           5   multiplicity of actions, one action each time Defendants commit such acts, and in
                                                                                           6   each such action it will be extremely difficult to ascertain the amount of
                                                                                           7   compensation which will afford Plaintiff adequate relief.
                                                                                           8         80.    Plaintiff is therefore entitled to a preliminary injunction and a permanent
                                                                                           9   injunction against further unfairly competitive conduct by Defendants and those in
                                                             Facsimile: (310) 394-4477




                                                                                          10   concert with Defendants and those directing the unfairly competitive conduct.
                                                                                          11
                                                                                                                                     COUNT V
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13                 COMMON LAW TRADEMARK INFRINGEMENT
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14         81.    Plaintiff repeats and realleges all allegations contained in paragraphs 1
                                                                                          15   through 80 as if set forth fully herein.
                        Telephone: (310) 451-0647




                                                                                          16         82.    This claim is against Defendants for infringement of Plaintiff’s
                                                                                          17   California common law trademark rights in the COLDWATER CREEK Marks.
                                                                                          18         83.    The COLDWATER CREEK Marks are owned by Plaintiff, are
                                                                                          19   inherently distinctive and/or have acquired secondary meaning particularly in
                                                                                          20   connection with apparel products. They are active and subsisting owing to their
                                                                                          21   continuous use in California since at least as early as September of 1992, particularly
                                                                                          22   in connection with apparel products.
                                                                                          23         84.    Plaintiff has engaged in use of its COLDWATER CREEK trademarks
                                                                                          24   prior to Defendants’ use of COLDWATER APPAREL.
                                                                                          25         85.    Defendants’ unauthorized use of their COLDWATER APPAREL mark
                                                                                          26   in commerce in California is likely to cause confusion, to cause mistake, or to
                                                                                          27   deceive, as to the affiliation, connection, or association between Defendants and
                                                                                          28   Plaintiff and its COLDWASTER CREEK Marks. Defendants have undertaken such

                                                                                                                                          13
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 15 of 21 Page ID #:15




                                                                                           1   acts willfully, intentionally, and without permission or authorization from Plaintiff.
                                                                                           2         86.    As a result of the foregoing, Defendants are liable to Plaintiff for
                                                                                           3   common law trademark infringement
                                                                                           4         87.    Because of Defendants’ acts of willful trademark infringement, Plaintiff
                                                                                           5   is entitled to recover its damages and Defendants’ ill-gotten gains as available under
                                                                                           6   California law.
                                                                                           7         88.    By reason of Defendants’ acts of trademark infringement, Plaintiff has
                                                                                           8   suffered and will continue to suffer irreparable injury unless and until this Court
                                                                                           9   enters an order enjoining Defendants from any further acts of trademark
                                                             Facsimile: (310) 394-4477




                                                                                          10   infringement.
                                                                                          11         89.    By reason of Defendants’ acts of trademark infringement, Plaintiff has
                                                                                               suffered and will continue to suffer irreparable injury unless and until this Court
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   enters an order enjoining Defendants from any further acts of trademark
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   infringement.
                                                                                          15         90.    Defendants’ continuing acts of trademark infringement, unless enjoined,
                        Telephone: (310) 451-0647




                                                                                          16   will cause irreparable damage to Plaintiff in that it will have no adequate remedy at
                                                                                          17   law to compel Defendants to cease such acts. Plaintiff will be compelled to prosecute
                                                                                          18   a multiplicity of actions, one action each time Defendants commit such acts.
                                                                                          19         91.    Plaintiff is therefore entitled to a preliminary injunction and a permanent
                                                                                          20   injunction against further infringing conduct by Defendants and those in concert with
                                                                                          21   Defendants and those directing the infringing conduct, including the owners, officers,
                                                                                          22   and directors of Defendants.
                                                                                          23
                                                                                          24                                         COUNT VI
                                                                                          25        UNFAIR COMPETITION UNDER CALIFORNIA BUSINESS AND
                                                                                          26                   PROFESSIONS CODE SECTION 17200 ET SEQ.
                                                                                          27         92.    Plaintiff repeats and realleges all allegations contained in paragraphs 1
                                                                                          28   through 91 as if set forth fully herein.

                                                                                                                                          14
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 16 of 21 Page ID #:16




                                                                                           1          93.    This is a claim against Defendants for unfair competition under
                                                                                           2   California Business & Professions Code Section 17200 et seq.
                                                                                           3          94.    Defendants’ business practices alleged above are unfair and offend
                                                                                           4   public policy, as they were and are unlawful, unfair, unscrupulous, fraudulent on the
                                                                                           5   public, and substantially injurious to Plaintiff and consumers.
                                                                                           6          95.    The above-alleged acts by Defendants constitute unfair competition and
                                                                                           7   unfair business practices in violation of California Business & Professions Code
                                                                                           8   Section 17200 et seq., prohibiting unfair, unlawful, deceptive, fraudulent business
                                                                                           9   practices.
                                                             Facsimile: (310) 394-4477




                                                                                          10          96.    As a direct and proximate result of the aforesaid acts of unfair
                                                                                          11   competition, Defendants have wrongfully taken Plaintiff’s profits and the benefit of
                                                                                               its creativity and investment of time, energy and money. Defendants should therefore
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13   disgorge all profits from the sale of their infringing products, and further should be
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   ordered to perform full restitution to Plaintiff as a consequence of their unfairly
                                                                                          15   competitive activities. Defendants are also liable for any incidental, consequential,
                        Telephone: (310) 451-0647




                                                                                          16   or other monetary damages proximately caused by their unfairly competitive
                                                                                          17   activities.
                                                                                          18          97.    Plaintiff is entitled to have these practices enjoined.
                                                                                          19          98.    As a direct and proximate result of Defendants’ willful, wanton, and
                                                                                          20   fraudulent acts and conduct, Plaintiff has been injured and will continue to suffer
                                                                                          21   injury to its business and reputation unless Defendants are restrained from continuing
                                                                                          22   such unfair business practices and acts of unfair competition.
                                                                                          23          99.    Based on the foregoing clear and convincing details of Defendants’
                                                                                          24   oppressive, fraudulent, malicious, willful, and/or intentional activities, an award of
                                                                                          25   punitive damages pursuant to California Civil Code § 3294 should be awarded
                                                                                          26   against Defendants, and each of them.
                                                                                          27
                                                                                          28

                                                                                                                                           15
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 17 of 21 Page ID #:17




                                                                                           1                                        COUNT VII
                                                                                           2         FALSE ADVERTISING UNDER CALIFORNIA BUSINESS AND
                                                                                           3                  PROFESSIONS CODE SECTION 17200 ET SEQ.
                                                                                           4         100. Plaintiff repeats and realleges all allegations contained in paragraphs 1
                                                                                           5   through 99 as if set forth fully herein.
                                                                                           6         101. By advertising their goods on their website, the Internet, and social
                                                                                           7   media in connection with the COLDWATER APPAREL and COLDWATER
                                                                                           8   trademarks, Defendants have made statements, in connection with selling such
                                                                                           9   goods, which are untrue or misleading, and which are known, or which by the
                                                             Facsimile: (310) 394-4477




                                                                                          10   exercise of reasonable care should be known, to be untrue or misleading.
                                                                                          11         102. As a result of the foregoing, Defendants are liable to Plaintiff for
                                                                                               damages false advertising under Cal. Bus. & Prof. Code § 17500, et seq.
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13         103. As a direct and proximate result of the aforesaid acts of false advertising,
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14   Defendants have wrongfully taken Plaintiff’s profits and the benefit of its creativity
                                                                                          15   and investment of time, energy and money, and/or received ill-gotten gains.
                        Telephone: (310) 451-0647




                                                                                          16   Defendants should therefore disgorge all profits from the sale of their infringing
                                                                                          17   products, and further should be ordered to perform full restitution to Plaintiff as a
                                                                                          18   consequence of their unfairly competitive activities. Defendants are also liable for
                                                                                          19   any incidental, consequential, or other monetary damages proximately caused by
                                                                                          20   their unfairly competitive activities.
                                                                                          21         104. Plaintiff is entitled to have these practices enjoined.
                                                                                          22         105. As a direct and proximate result of Defendants’ willful, wanton, and
                                                                                          23   fraudulent acts and conduct, Plaintiff has been injured and will continue to suffer
                                                                                          24   injury to its business and reputation unless Defendants are restrained from continuing
                                                                                          25   such acts of false advertising.
                                                                                          26         106. Based on the foregoing clear and convincing details of Defendants’
                                                                                          27   oppressive, fraudulent, malicious, willful, and/or intentional activities, an award of
                                                                                          28   punitive damages pursuant to California Civil Code § 3294 should be awarded

                                                                                                                                          16
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 18 of 21 Page ID #:18




                                                                                           1   against Defendants, and each of them.
                                                                                           2
                                                                                           3                               PRAYER FOR RELIEF
                                                                                           4         WHEREFORE, Plaintiff CW Brands, LLC respectfully requests that this
                                                                                           5   Court enter a judgment in its favor and against Defendants, and each of them, as
                                                                                           6   follows:
                                                                                           7         (1)   For an order preliminarily and permanently enjoining the Defendant
                                                                                           8               Coldwater Apparel, LLC, and its officers, directors, agents, servants,
                                                                                           9               attorneys, and employees and all other persons acting in concert with
                                                             Facsimile: (310) 394-4477




                                                                                          10               them, including Defendant Donelson and his agents, servants, attorneys,
                                                                                          11               and employees, from committing any further acts of trademark
                                                                                                           infringement, false designation of origin, false advertising, and unfair
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13               competition relative to Plaintiff and its trademarks;
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14         (2)   For an order directing Defendants to file with this Court and to serve on
                                                                                          15               the Plaintiff within thirty (30) days after service on Defendants of the
                        Telephone: (310) 451-0647




                                                                                          16               injunction granted herein, or such extended period as the Court may
                                                                                          17               direct, a report in writing, under oath, setting forth in detail the manner
                                                                                          18               and form in which Defendants have complied with the injunction and
                                                                                          19               order of the Court;
                                                                                          20         (3)   For an order seizing and impounding all accused products (i.e., apparel
                                                                                          21               bearing the infringing mark(s)) in Defendants’ possession, custody,
                                                                                          22               control, and/or inventory, or en route to the U.S. from Defendants’
                                                                                          23               supplier(s);
                                                                                          24         (4)   An identification, by name and contact information, supplemented by
                                                                                          25               documentary proof, of the source of the infringing products and product
                                                                                          26               packaging, as well as all other persons and/or entities in the chain of
                                                                                          27               distribution between the source and the Defendants;
                                                                                          28

                                                                                                                                        17
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 19 of 21 Page ID #:19




                                                                                           1         (5)   For a judgment that Defendants have willfully committed trademark
                                                                                           2               infringement, false designation of origin, false advertising, and unfair
                                                                                           3               competition;
                                                                                           4         (6)   For a judgment requiring Defendants to account to Plaintiff for, and to
                                                                                           5               pay Plaintiff, all profits derived by Defendants from their selling of
                                                                                           6               infringing, unfairly competitive, falsely designated, and/or falsely
                                                                                           7               advertised products;
                                                                                           8         (7)   For a judgment requiring Defendants to pay for all damages Plaintiff has
                                                                                           9               suffered by virtue of Defendants’ infringing, unfairly competitive
                                                             Facsimile: (310) 394-4477




                                                                                          10               activities, falsely advertised, and false designation of origin, to be
                                                                                          11               trebled because Defendants’ unlawful actions were committed willfully
                                                                                                           and intentionally.
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                          13         (8)   For a judgment awarding punitive damages to Plaintiff pursuant to
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14               California Civil Code § 3294;
                                                                                          15         (9)   For a judgment awarding to Plaintiff pre-judgment and post-judgment
                        Telephone: (310) 451-0647




                                                                                          16               interest until the award is fully paid by Defendants;
                                                                                          17         (10) Deeming this to be an “exceptional case” within the meaning of 15
                                                                                          18               U.S.C. § 1117(a)(3), and awarding Plaintiff its attorneys’ fees, expenses,
                                                                                          19               and costs incurred herein; and,
                                                                                          20   ///
                                                                                          21   ///
                                                                                          22   ///
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                        18
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 20 of 21 Page ID #:20




                                                                                           1         (11) Awarding Plaintiff such other and further relief as this Court may deem
                                                                                           2               just and proper.
                                                                                           3
                                                                                           4                                               Respectfully submitted,
                                                                                                                                           CISLO & THOMAS LLP
                                                                                           5
                                                                                           6   Dated: April 1, 2021                 By:    /s/Mark D. Nielsen
                                                                                           7                                               Daniel M. Cislo
                                                                                                                                           Mark D. Nielsen
                                                                                           8
                                                                                           9                                               Of Counsel:
                                                                                                                                           Mark S. Kaufman
                                                             Facsimile: (310) 394-4477




                                                                                          10                                               (pro hac vice application to be filed)
                                                                                                                                           KAUFMAN & KAHN, LLP
                                                                                          11
                                                                                                                                           Attorneys for Plaintiff,
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025




                                                                                                                                           CW BRANDS, LLC
                                            12100 Wilshire Boulevard




                                                                                          13
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14
                                                                                          15
                        Telephone: (310) 451-0647




                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                      19
                                                                                         Case 2:21-cv-02811-CAS-E Document 1 Filed 04/01/21 Page 21 of 21 Page ID #:21




                                                                                           1                                             DEMAND FOR JURY TRIAL
                                                                                           2             Plaintiff CW BRANDS, LLC hereby demands a trial by jury on all issues
                                                                                           3   raised by the Complaint that are triable by jury.
                                                                                           4
                                                                                           5                                                                 Respectfully submitted,
                                                                                                                                                             CISLO & THOMAS LLP
                                                                                           6
                                                                                           7   Dated: April 1, 2021                                   By:    /s/Mark D. Nielsen
                                                                                           8                                                                 Daniel M. Cislo
                                                                                                                                                             Mark D. Nielsen
                                                                                           9
                                                                                                                                                             Of Counsel:
                                                             Facsimile: (310) 394-4477




                                                                                          10                                                                 Mark S. Kaufman
                                                                                          11                                                                 (pro hac vice application to be filed)
                                                                                                                                                             KAUFMAN & KAHN, LLP
CISLO & THOMAS LLP




                                                                                          12
                                          Los Angeles, CALIFORNIA 90025
                                            12100 Wilshire Boulevard




                                                                                                                                                             Attorneys for Plaintiff,
                                                                                          13                                                                 CW BRANDS, LLC
            Attorneys at Law
                                                    SUITE 1700




                                                                                          14
                                                                                          15   \\SRV-SQL\TMDOCS\21-43538\Complaint for Damages.docx
                        Telephone: (310) 451-0647




                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                                        20
